Citation Nr: 0307153	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-23 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
July 1968.  He died in December 1996.  The appellant is 
recognized as the veteran's widowed spouse from December 1996 
to May 2000, the date she was remarried.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

One of the matters the Board must address is which issue or 
issues is/are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In April 2002, the Board asked the RO to issue a Statement of 
the Case (SOC) to the appellant pertaining to the claim for 
dependency and indemnity (DIC) benefits pursuant to 
38 U.S.C.A. § 1318.  The RO denied entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318 in December 2001.  

In March 2002 the appellant's representative submitted an 
informal brief in which the issue of section 1318 entitlement 
was listed as on appeal.  The Board construed this to be a 
timely notice of disagreement (NOD) with the December 2001 
determination under 38 C.F.R. § 20.201.  There was no 
indication that the appellant had ever been provided with a 
SOC pertaining to the claim for DIC benefits under section 
1318.  

A SOC regarding DIC benefits under section 1318 was issued by 
the RO in January 2003 and no substantive appeal regarding 
this claim has been received.  Importantly, in written 
argument submitted by the appellant's representative in March 
and April 2003, no reference was made to the 1318 issue.  
Consequently, the claim of DIC benefits under section 1318 is 
not before the Board at this time.  In any event, as noted by 
the Board in April 2002, a temporary stay is presently in 
effect for adjudication of DIC claims based on 38 U.S.C.A. 
§ 1318.  See National Organization of Veterans' Advocates 
(NOVA) v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).  There are still actions, 
however, that must be accomplished at the RO level because 
the required action takes place there or because current law 
requires it.  One such circumstance is where the agency of 
original jurisdiction has performed little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that commenced well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO should then conduct any 
necessary  development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


